Campbell, C. J.,
delivered the opinion of the court.
Cochran v. Baker, 60 Miss. 282, is decisive of this case. The precise objection to the title claimed derivatively from the State by virtue of its purchase under the “ Abatement Act,” and subsequent sale is that “the board of supervisors did not hold a meeting at the court-house at any time authorized or appointed by law ‘to hear objections, to equalize the assessment, and to examine and receive the same,”’ and the contention is that it was not in the power of the legislature to cure such irregularity without giving the taxpayer a day in court to show cause against the assessment. We do not assent to this view. It is in the power of the legislature to direct the assessment rolls to be dealt with without reference to the board of supervisors.
No provision of the constitution connects the board of supervisors with the assessment of property for taxation or the levy or collection of taxes. It is for the legislature to direct how the value of property shall be ascertained for taxation. It has chosen to devolve on the board of supervisors the duty to hear objections to the assessment and dispose of them. This was the system in operation when the several assessments involved in this case were made. Any person dissatisfied with any assessment was authorized to file his objection in writing with the clerk, who was required to preserve it, and the board of supervisors was required to hear and determine all such exceptions. In passing the “ Abatement Act” of 1st March, 1875, the legislature “ cured all errors and irregularities * * * * arising from the non-performance or irregular performance of any act which it might constitutionally dispense with for the future.” . It could for the future constitutionally dispense *377with all connection by a board of supervisors with the assessment of property for taxation. It might require the roll to be filed in some office, and make it final and conclusive as to all its contents not objected to in such time and manner as the law prescribed.
It does not appear from this record that any objection was ever made by the owner of the land. It is true that the board of supervisors did not meet at the time prescribed by law to hear objections, but there were none filed to be heard. On the 1st of March, 1875, the legislature determined to collect the taxes for 1874 on all lands delinquent for that and former years, and held by it or the levee boards, and directed public notice to be given of its proceeding for that purpose against all such lands, offering to release all claim for years prior to 1874, and making sure of collecting the taxes of that year or of acquiring the land not paid on. The owners of the lands had for years failed to pay taxes on them, and had permitted them to be acquired by the State and held for taxes unpaid. They had not filed objections in writing to the assessment nor resorted to the courts to contest the claim of the State. In this condition of things the “ Abatement Act” was passed.- It provided for notice to be given of its passage, and fixed a time when the lands to which it applied should be sold if the easy terms on which it proposed to owners to secure a remission of taxes for former years and avoid a sale for those of 1874 were not complied with. Delinquent owners, who had for years escaped the payment of taxes and thus swelled the burden of governmental support borne by those who paid taxes, were duly notified that their delinquency would no logger be tolerated, and that persistence in it would be followed by a sale for the taxes the State had resolved to secure. The time, place, and terms of sale were prescribed, and delinquent owners were notified thereof. The courts were open to any who desired to controvert the claim of the State. Where one failed to act and remained silent, and neither paid taxes nor questioned the validity of the State’s claim to sell for taxes, it was too late after the sale by the State to question the regularity and legality of proceedings prior to the act of March 1, 1875. The title'thereafter depended on conformity to that act. If it was complied with in the sale of the *378land the title passed. It dealt with existing conditions. It sprang from the necessity of the situation. It was founded on the assumption of a doubtful claim of title by the State and a disposition to relinquish much of that claim for taxes in order to secure the taxes of 1874, failing in which the land, it was assumed, would be bought by individuals or the State and be held by the tenure of the act itself, and not by virtue of the regularity and legality of former proceedings.

Judgment reversed and cause remanded for a new trial.